Citation Nr: 1002462	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including an anxiety disorder and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome, enterocolitis, 
diverticular disease, gastroesophageal reflux disease, and a 
hiatal hernia, with psychophysiological features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

In August 2006, the Board remanded these matters for 
additional notice and development.  After completing the 
requested actions, the Appeals Management Center in 
Washington, D.C., continued the denials of these claims (as 
reflected in a September 2009 supplemental statement of the 
case) and returned these matters to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed anxiety disorder, not otherwise 
specified, is more likely than not related to his military 
service. 

3.  Although service treatment records reflect a single 
complaint of upset stomach during service, no chronic 
gastrointestinal disability was shown in service or until two 
years after discharge, and the competent and probative 
medical opinion on the question of whether there exists a 
medical nexus between a current gastrointestinal disorder and 
service weighs against the claim.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a psychiatric 
disorder, diagnosed as anxiety disorder, not otherwise 
specified, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A gastrointestinal disorder, including irritable bowel 
syndrome, enterocolitis, diverticular disease, 
gastroesophageal reflux disease, and a hiatal hernia, with 
psychophysiological features was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, February and May 2002 pre-rating letters 
provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  Thereafter, August 
2006 and October 2007 letters again provided the Veteran with 
notice of the evidence and information needed to substantiate 
his claims for service connection.  These letters also 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.

After issuance of the above letters, and providing the 
Veteran and his representative additional opportunity to 
respond, the RO readjudicated each issue on appeal in a 
September 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  This rule does not mean that any manifestations 
in service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A.  Psychiatric Disorder

In addition to the above, establishing service connection for 
PTSD requires: (1)  medical evidence diagnosing PTSD in 
accordance with 38 CFR § 4.125(a), (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R.  
§ 3.304(f).

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy."  38 C.F.R. § 3.304(f);  
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of  
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id.

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated  
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.

The Veteran asserts that he has a psychiatric disorder, 
variously diagnosed as PTSD and an anxiety disorder, not 
otherwise specified, related to service.

In this case, the Board notes that service treatment records 
are negative for symptoms, findings, or diagnosis of a 
psychiatric disorder.  The Veteran has a diagnosis of PTSD 
that was rendered by the Veteran's private psychiatrist in 
May 2003.  In November 2007, the U.S. Army and Joint Services 
Records Research Center verified that in March and in July 
1970, Camp Holloway located at Pleiku sustained mortar fire 
and rockets.  The Board notes that the Veteran has indicated 
that from February to July 1970, he was stationed at Pleiku, 
Engineer Hill.  However, at the time of the earlier PTSD 
diagnosis, the Veteran's stressors had not yet been verified, 
hence, a valid diagnosis of PTSD related to an in-service 
stressor could not have been made for the purposes of 
satisfying the criteria of 38 C.F.R. § 3.304(f).  Moreover, 
the Veteran was afforded a December 2002 VA mental disorder 
examination and a September 2009 VA PTSD, by the same 
examiner, who after reviewing the claims file and performing 
a thorough evaluation of the Veteran concluded that the 
Veteran did not present with evidence of a full PTSD syndrome 
per DSM-IV criteria.  Instead, the Veteran was diagnosed with 
anxiety disorder, not otherwise specified.  

In the September 2009 VA examination reports, the VA examiner 
opined that the Veteran's mixed anxiety disorder of moderate 
severity is clearly and directly related to his military 
service.  VA adjudicators are not free to ignore or disregard 
the medical conclusions of VA medical professionals, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, there 
is no medical evidence to contradict this opinion.  
Therefore, in light of the favorable VA medical opinion, 
service connection for a psychiatric disorder, diagnosed as 
anxiety disorder, not otherwise specified, is granted. 

B.  Gastrointestinal disorders

Service treatment records reflect that in November 1970 the 
Veteran was seen for complaints of upset stomach when trying 
to eat a full meal.  The Veteran's December 1970 separation 
medical examination report reflects that he was evaluated as 
clinically normal, with no symptoms or diagnosis of a 
gastrointestinal disorder noted.  

In a December 1980 VA form 21-4138, it was noted that the 
Veteran had enterocolitis, and M. G., M.D., stated that he 
took care of the Veteran from May 1972 to December 1972 and 
that in December 1972, the Veteran was seen by a 
gastroenterologist.  

An August 1984 private medical records reflects that the 
Veteran reported a history of colitis from 1973.  

A September 1996 Syracuse colon and rectal surgery report 
notes postoperative diagnoses of hiatus hernia, multiple 
benign gastric polyps, possible gastritis, normal larynx, and 
questionable MALT lymphoma.  

In a January 2002 letter, P. M. I., M.D., Ph.D., stated that 
she had assumed the Veteran's care from Dr. E. K., a 
gastroenterologist and that his records reflect treatment for 
the last ten years.  Throughout this time, the Veteran has 
been treated for gastritis, reflux esophagitis and 
enterocolitis.  Dr. I. stated that a review of the available 
records indicates that these conditions date back to when the 
Veteran was in the military service.  Treatment of these 
conditions seems to have occurred throughout the last thirty 
years.  

In a June 2002 statement, N. R., M.D. noted that following a 
review of history and previous treatment records that initial 
treatment of gastrointestinal symptoms dates  to 1972.  

A December 2002 VA mental disorders examination report 
reflects that the Veteran reported that while in the army he 
began experiencing severe digestive problems.  The VA 
examiner noted that the Veteran's service treatment records 
were reviewed.  He stated that there was clear documentation 
that the Veteran was experiencing ongoing and apparently 
quite severe digestive problems for which he was receiving 
treatment in the military.  

A December 2002 VA digestive conditions examination report 
reflects an impression of gastroesophageal reflux disorder 
treated, irritable bowel syndrome, and diverticular disease.  

In a February 2003 addendum, the VA examiner stated that the 
etiology of irritable bowel syndrome, diverticular disease, 
and gastroesophageal reflux is unknown (the mechanism is 
known).  He opined that the only service connection he could 
make is the fact that irritable bowel symptoms can be 
aggravated by stress, which the Veteran was treated for in 
service.  

An August 2009 VA stomach and duodenum report reflects that 
the Veteran was somewhat hostile during the examination and 
that it was somewhat difficult to get a history from the 
Veteran.  When asked specific questions, the Veteran replied 
that all in the information was in the records.  There were 
two claims file volumes that were reviewed along with records 
brought by the Veteran.  The impressions and diagnoses were 
gastroesophageal reflux disease reportedly treated with a 
proton pump inhibitor medication.  The VA examiner opined 
that he did not see any evidence that this condition was 
incurred in service, related to service, or worsened by 
service.  Additional gastrointestinal diagnosis from the 
records are diverticulitis and irritable bowel condition.  
The VA examiner opined that there is no current evidence that 
the Veteran's diverticulitis/diverticulosis was caused by or 
aggravated by military service.  He noted that these are very 
common conditions in the general population, noting a medical 
article which found etiology was thought to be related to 
dietary fiber intake, lack of vigorous activity, and obesity.  
As far as irritable bowel syndrome, there is no evidence 
presented at this time that the Veteran was diagnosed with 
irritable bowel syndrome in military service, or that 
irritable bowel syndrome occurred in or was aggravated by 
military service.  At this time, there is no new information 
provided that objectively shows that the Veteran's current 
gastrointestinal conditions developed or were aggravated by 
military service.  

The Veteran asserts that he suffered with a gastrointestinal 
disorder in service and after his discharge from service.  

Initially, the Board finds no persuasive objective medical 
evidence that the Veteran had a chronic gastrointestinal 
disorder in service that continued after service.  In this 
regard, the evidence of record clearly shows that the Veteran 
was seen on one occasion for a complaint of an upset stomach 
in service with no noted residuals nor any additional 
treatment, findings or diagnosis at any time during service.

Post service medical evidence indicates that the Veteran was 
first seen in 1972 for a gastrointestinal disorder, then 
assessed as enterocolitis.  In fact, in a June 2002 
statement, Dr. R. concluded that the Veteran's initial 
treatment of the Veteran's gastrointestinal symptoms dated to 
1972, two years after the Veteran's discharge from service.  
The fact that the Veteran was first seen 2 years after 
discharge from service does not support a showing of 
continuity after discharge.

Furthermore, while the medical evidence establishes that the 
Veteran has a current diagnosis of a gastrointestinal 
disorders, the record contains conflicting opinions regarding 
a relationship to service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, Dr. I. specifically indicated that she was 
limited to a review of the available records, and that those 
indicated that the Veteran's gastritis, reflux esophagitis, 
and enterocolitis dated back to when the Veteran was in the 
military.  However, the Board finds this statement is not 
persuasive.  Dr. I. did not indicate that the claims file or 
any pertinent medical records from service were reviewed.  
She appears to merely be reciting what the Veteran had 
reported to medical personnel, and was noted in their 
records.  In regards to the December 2002 VA mental disorders 
examiner's conclusion that there was clear documentation that 
the Veteran was experiencing ongoing and apparently quite 
severe digestive problems for which he was receiving 
treatment in the military, the Board finds that the one 
notation in November 1970 of the Veteran being seen for 
complaints of an upset stomach when trying to eat a full meal 
does not support a conclusion of ongoing and quite severe 
digestive problems in service.  It shows one report, and one 
report only, not an ongoing complaint of stomach problems in 
service.  

Lastly, in regards to the VA examiner's February 2003 
addendum in which he opined that irritable bowel symptoms can 
be aggravated by stress, which he stated that the Veteran was 
treated for in service, the Board finds that this is another 
statement not supported by the objective medical evidence of 
record.  As noted above, service treatment records are 
negative for complaints of stress or other psychiatric 
symptoms, or any findings even suggestive of such disorders.  
Such conclusions by the above medical personnel appear to be 
a mere reiteration of information as it was being provided by 
the Veteran, as there are no records from service to support 
such conclusions.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (a transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional).  A medical opinion can 
be no better than the facts alleged by the Veteran, and an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

By contrast, the Board finds persuasive the medical opinion 
the August 2009 VA stomach examiner provided in the report of 
examination, in which he opined, essentially, that none of 
the Veteran's currently diagnosed gastrointestinal disorders 
were related to service.  The opinion clearly was based on 
full review of the Veteran's claims file, and, thus, 
consideration of the Veteran's documented medical history.  
Such review would also, of necessity, involve consideration 
of the Veteran's reported history and assertions.  
Furthermore, the rationale underlying the opinion is 
reasonable and consistent with the evidence of record.  
Specifically, the VA examiner acknowledged that there was one 
entry in the Veteran's service treatment records from 
November 1970 showing a complaint of an upset stomach; he is 
the only one to correctly address this fact.  Accordingly, 
the Board finds that the most persuasive opinion on the 
medical question upon which this claim turns weighs against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In adjudicating this claim, the Board has, along with the 
objective evidence, considered the Veteran's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim for service connection for a 
gastrointestinal disorder.  As indicated above, this claim 
turns on the matter of whether there exists a nexus between 
current disability and service, a matter within the province 
of trained professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the appellant and his representative 
are not shown to be other than laypersons without the 
appropriate training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on such a 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a gastrointestinal disorder, including 
irritable bowel syndrome, enterocolitis, diverticular 
disease, gastroesophageal reflux disease, and a hiatal 
hernia, with psychophysiological features, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the competent, probative evidence on 
the question of medical nexus weighs against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as anxiety disorder, not otherwise specified, is 
granted. 

Service connection for a gastrointestinal disorder, including 
irritable bowel syndrome, enterocolitis, diverticular 
disease, gastroesophageal reflux disease, and a hiatal 
hernia, with psychophysiological features, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


